Citation Nr: 0639187	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-35 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974 and from May 1975 to July 1978.  Service in 
Vietnam is evidenced in the record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Procedural history

The December 2002 rating decision, among other things, denied 
the veteran's July 2002 claim of entitlement to service 
connection for a low back condition.  The veteran disagreed 
and filed a timely substantive appeal.  The veteran and his 
representative presented testimony at a hearing at the RO 
before undersigned Veterans Law Judge in September 2006.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Factual Background

This case presents a somewhat complicated medical history.  
For this reason, the Board will present a brief factual 
background. 

The veteran essentially claims that his back condition was 
caused or aggravated by  his military service.  As noted in 
the Introduction, the veteran served in two periods of active 
duty, the first between 1971 and 1974 and the second between 
1975 and 1978.  The veteran's service medical records do not 
contain any indication that during the first period of active 
duty the veteran complained of or was treated for any back 
condition.  Indeed, on six separate occasions between 
induction and discharge during the first period of active 
duty, the veteran reported that he had no recurrent back 
pain.

Between the veteran's two periods of active duty, he sought 
employment at a Pepsi-Cola franchise, and he was required to 
undergo a physical examination that included an x-ray of the 
lower back.  The veteran states that he was refused 
employment because of a back condition detected by the x-
rays.  The veteran has sought to obtain records from the 
Pepsi-Cola franchise, but has learned that the records likely 
no longer exist.

The veteran's service medical records indicate that upon 
enlistment for the second period of active duty in 1975, the 
veteran reported no recurrent back problems.  Later during 
the second period of active duty, the veteran complained of 
and was treated for back pain.  In May 1976, he was diagnosed 
with slight dextrorotoscoliosis centered on vertebrae T-12, 
and underwent two physical therapy treatments before ceasing 
physical therapy.  In January 1977 the veteran was treated 
with heat for back pain.  In March 1977, records indicate the 
veteran complained of mid-back pain caused by sneezing.  In 
May 1977, the veteran complained of back pain and nausea.  A 
June 1977 Flight Surgeon's note indicates that the veteran 
complained of back pain.  On a July 1978 report of medical 
history which was completed in connection with his separation 
form active duty, the veteran did not indicate he was 
experiencing any back pain.

The veteran submitted medical evidence opinions with his July 
2002 claim.  In an April 2001 opinion, Dr. T.W. diagnosed the 
veteran with a grade II anterior slip L5 on S1 and pars 
defect.  In a May 2002 opinion, Dr. T.W. refined his 
diagnosis to grade II spondylolisthesis L5-S1.  

In a May 2001 opinion, Dr. J.O. noted that the veteran was 
injured in a 1985 accident [i.e., after service], including a 
fracture of the coccyx.  Importantly, in a February 2002 
opinion, Dr. J.O. noted that the veteran's spondylolisthesis 
with an isthmic defect in the pars interarticularis and with 
a forward slip of the L5 and S1 "has been there since he 
[the veteran] was a teenager or pre-teenager."  Dr. J.O. 
further opined that, after review of approximately 100 pages 
of the veteran's service medical records, the veteran's 
military service "increased his back pain."  
Dr. J.O. concluded, without explaining the basis for his 
conclusion, that the veteran's "time in the military is an 
aggravation of a pre-existing spondylolisthesis and has 
caused him to have back pain ever since."  

An October 2002 VA examination diagnosed the veteran with 
DDD, spondylolisthesis and osteoarthritis of the lumbosacral 
spine at L5-S1 with limited motion.  No nexus opinion was 
rendered.

Reasons for remand

As noted above, this case presents a complex medical picture, 
with medical evidence indicating, or at least suggesting, the 
presence of a back disorder, possibly congenital in nature, 
prior to the veteran's first period of enlistment; back 
problems during the second period of enlistment, although the 
back was evidently causing the veteran no problems at the 
time of his separation in 1978; and a significant post-
service injury in 1985.

There are several unanswered questions.  It appears from some 
of the medical evidence that there may exist a congenital 
defect, although this is not clear from the record.  There is 
also the mater of aggravation of a pre-existing disability 
alluded to by Dr. J.O., also not clear in the record.  
Finally, there is the matter of what appears to be a serious 
injury in a 1985 accident, but there are no records 
pertaining to that event.  The impact, if any, of the 
injuries suffered in the accident on the veteran's present 
condition is undetermined.  The answers to those questions 
are crucial to the Board's analysis of the claim and the 
answers must be offered by an appropriately qualified medical 
practitioner.  



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should contact the veteran in 
writing and request that he identify, to 
the best of his ability, all medical 
treatment he has received for his back 
condition(s) since leaving military 
service in 1978.  In particular, the 
veteran should provide details regarding 
the 1985 accident referred to in the May 
2001 opinion of Dr. J.O., and he should 
identify or produce any records of  
medical treatment he received as a result 
of that accident.  After receiving the 
veteran's response, VBA should attempt to 
obtain any medical or other records which 
have been identified.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.

2.  The veterans should be scheduled for 
an examination by a physician.  The 
claims folder should be provided to the 
examining physician, who should, after 
examination of the veteran and review of 
the claims folder, provide an opinion as 
to the following questions:

(A) The diagnosis or diagnoses of the 
veteran's back disability 

(B) Whether a back disability existed 
prior to the veteran's first period of 
active duty, and if so the nature of that 
condition, in particular whether the 
condition is a congenital defect;

(C)  If there was a pre-existing back 
disorder, what impact, if any, either of 
the veteran's two periods of active duty 
had on such disorder;

(D)  What relationship, if any, is there 
between the veteran's military service 
and any currently identified back 
disability; and 

(E)  The relationship, if any, between 
the 1985 accident and the veteran's 
current back disability or disabilities.

Any diagnostic testing should be 
undertaken, if deemed to be necessary by 
the examining physician.  The report of 
the examining physician should be 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, 
VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for a back disability.  If the 
benefits sought on appeal remain denied, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and should allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


